Citation Nr: 0420338	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture, T-12 with traumatic arthritis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had periods of active and inactive training duty 
with the Army National Guard from October 1977 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence provided to the appellant by the RO meets 
these requirements.  

A review of the veteran's medical record relates that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  The RO should request the 
veteran to "provide any evidence in 
[his] possession that pertains to the 
claim."  See 38 C.F.R. § 3.159(b).  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the medical 
evidence on which that grant was based.    

3.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


